—Determination of respon*320dent Police Commissioner, dated May 14, 2001, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louise Gruner Gans, J.], entered April 9, 2002), dismissed, without costs.
No basis exists to disturb the credibility findings of the Hearing Officer (see Matter ofBerenhaus v Ward, 70 NY2d 436, 443-444 [1987]), and the penalty of dismissal does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). We have considered petitioner’s other arguments and find them unavailing. Concur — Buckley, P.J., Nardelli, Andrias, Ellerin and Friedman, JJ.